Citation Nr: 1818634	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-28 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

The Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to November 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before the undersigned at a hearing held in April 2017.


FINDINGS OF FACT

1.  The Veteran's preexisting right ear hearing disability was aggravated by acoustic trauma in service.

2.  The Veteran's current left ear hearing loss disability is the result of acoustic trauma in service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right ear hearing loss have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  The criteria for entitlement to service connection for left ear hearing loss have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303 (2016).  The evidence must show (1) the existence of a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by active service. 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  The term "noted" refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

When no preexisting condition is noted upon examination for entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  To rebut the presumption of soundness under 38 U.S.C. § 1111, there must be clear and unmistakable evidence that (1) a Veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.  When the presumption of soundness is not rebutted, the claim must be treated as a direct service connection claim.  

For the purposes of applying the laws administered by VA, hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 .

Hearing impairments that do not meet VA's regulatory definition of hearing loss are not defects, infirmities, or disorders; thus, findings of a hearing impairment not equating to hearing loss do not negate the presumption of soundness.  See McKinney v. McDonald, 28 Vet. App. 15, 28-29 (2016)

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the Veteran. 38 U.S.C. § 5107; 38 C.F.R. § 3.102 .

The Veteran entered service in 1971.  On the audiological evaluation performed with his service entry examination in January 1971, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
85
85
75
LEFT
20
15
15
15
15

Speech recognition ability testing was not conducted.

The entrance examination includes audiometric data showing a hearing disability, under VA regulations, in the Veteran's right ear.  See 38 C.F.R. § 3.385.  The examiner documented a perforated right ear drum and corrective surgery when the Veteran was 14.  Therefore, hearing loss, in the right ear, was noted on entrance into service.  See McKinney, supra.  To establish service connection for the right ear, an aggravation of the preexisting condition must be shown.  38 C.F.R. § 3.304(b).

Left ear hearing loss, per VA regulations, was not indicated on the entrance examination.  Audiometric data showed the left ear hearing was within normal limits and the examiner did not note any problems.  The presumption of soundness attached regarding left ear hearing disability.  This presumption can only be rebutted if VA can show by clear and unmistakable evidence both that the disability pre-existed and that it was not aggravated. 
 
There is evidence that suggests a preexisting left ear hearing loss.  Specifically, the file includes 1965 and 1967 letters from a private audiologist and a 1969 letter from the Georgia Board of Education describing bilateral hearing loss.  These letters, however, do not contain full audiometric test results.  Thus, the Board finds they do not establish by clear and unmistakable that the Veteran had pre-existing hearing loss in the left ear as defined by VA regulations, particularly in light of the  January 1971 entrance examination audiometric test that does not show left ear hearing loss for VA purposes.  Therefore, the presumption of soundness is not rebutted.  38 C.F.R. § 3.304(b); See Wagner, supra.

Audiometric testing conducted in October 2016 shows pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
110
110
110
110
110
LEFT
35
25
40
65
75

Speech audiometry revealed speech recognition ability of 0% percent in the right ear and of 68% in the left ear.  A current disability of right and left ear hearing loss is established.  38 C.F.R. § 3.385.

The Veteran credibly testified and provided written statements describing noise exposure on the firing range during basic training.  He recalled asking the drill sergeant, on multiple occasions, to provide hearing protection.  All requests were denied.  He recounted that during his basic training the company commander arranged an appointment with medical staff to evaluate his hearing complaints.  Service treatment records document a medical examination in March 1971 at Fort Knox.  The examiner recommended hearing protection and limits on noise exposure.  In a follow up examination of April of 1971 the ENT (ear, nose, and throat) examiner at Fort Knox found the Veteran fit for duty, but noted that "he must be protected by profile" due to his hearing disability.  The Veteran was specifically curtailed from future assignments requiring bilateral hearing ability such as guard duty and combat duty.  The Veteran's testimony, supported by the service medical records, shows in service acoustic trauma.  

Medical evidence is of record evaluating the causal connection between the in-service acoustic trauma and the current left ear hearing loss.  Medical opinions also address aggravation of the Veteran's right ear hearing disability.

VA audiology examinations were provided in August 2011 (with and addendum of February 2012) and October 2016.  Both VA examiners reviewed audiometric testing data from the Veteran's entrance examination, listed above, and from his exit examination in October 1972.  The exit examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
75
80
no data
95
LEFT
25
25
25
no data
25

Speech recognition ability was not tested.

The August 2011 examiner opined that the right ear hearing loss was not caused by service because it was due to a childhood ear injury and surgery.  The examiner expressed that no significant change in hearing was noted from entry to exit examinations for either ear and concluded that the Veteran's hearing loss was not at least as likely as not (50% probability or greater) caused by his military service.  Additionally, in the February 2012 addendum opinion, the examiner related that the right ear hearing loss did not "significantly change" during military service and was therefore not aggravated by service.  This examiner acknowledged noise exposure on the firing range but failed to provide any discussion as to how acoustic trauma might cause or aggravate the Veteran's hearing loss.  The examiner did not discuss the increased puretone thresholds noted for the left ear on the Veteran's separation from service.  The rational provided for this examiner's opinions are incomplete.  The opinions are not entitled to substantial weight.  

A second VA audiology examination was provided in October 2016.  The October 2016 examiner opined that neither the right or left ear showed permanent positive threshold shifts during service and the hearing loss in both ears was less likely than not caused by military service.  Additionally, she stated the right ear hearing loss was not aggravated by service because permanent positive threshold shifts during service were not shown.  This examiner did not acknowledge or discuss any in-service noise exposure and she failed to discuss the increased puretone thresholds for the Veteran's left ear on his discharge examination.  Accordingly, this examiner's opinions are not entitled to substantial weight.

The Veteran submitted, along with a waiver of review by the RO, a private medical opinion by audiologist, D. L. This audiologist found "sensorineural hearing loss bilaterally" and described the Veteran's current hearing loss as "mild to mildly severe" in the left ear.  "[N]o measureable hearing at all" was detected in the right ear.  He opined "it is more likely than not that this hearing loss, especially in the left ear, is due to his noise exposure during his military service."  The examiner notes the Veteran's experience of being on the firing range without hearing protection.  

D. L. did not specifically mention the Veteran's childhood right ear injury.  However, his opinion discussed hearing loss in both ears and notes the left was most significantly altered by service.  This indicates he was aware of the difference in the circumstances of the onset of hearing loss in both ears.  His opinion as to the right ear, when viewed in the light most favorable to the Veteran, can be viewed as substantiating aggravation in the right ear.

This audiologist fully noted the in service acoustic trauma and related it to the Veteran's current hearing disability in both ears.  The opinion is entitled to significant weight.

Accordingly, after resolving any reasonable doubt in favor of the Veteran, the Board finds that the evidence both for and against the claim is at least in a state of equipoise.  Thus, entitlement to service connection for right and left ear hearing loss disabilities is warranted.  "[B]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107 (b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)).


ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


